
	

113 SRES 98 ATS: Honoring the life, legacy, and example of British Prime Minister Baroness Margaret Thatcher.
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 98
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. McConnell (for
			 himself and Mr. Vitter) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life, legacy, and example of
		  British Prime Minister Baroness Margaret Thatcher.
	
	
		Whereas Baroness Margaret Thatcher was born on October 13,
			 1925, in Grantham, United Kingdom;
		Whereas Baroness Margaret Thatcher first visited the
			 United States in 1967;
		Whereas Baroness Margaret Thatcher became the first and,
			 to date, only female Prime Minister of the United Kingdom of Great Britain and
			 Northern Ireland, in 1979;
		Whereas Baroness Margaret Thatcher served as Prime
			 Minister for 11 years, making her the longest-serving Prime Minister in the
			 20th century;
		Whereas Baroness Margaret Thatcher in 1982 led United
			 Kingdom efforts to liberate the Falkland Islands after they had been invaded
			 and occupied by the Government of Argentina;
		Whereas Baroness Margaret Thatcher in 1983 supported the
			 deployment of United States nuclear cruise missiles at United Kingdom bases and
			 the deployment by the United States of short-range nuclear missiles in Europe
			 when there was stiff opposition to her doing so;
		Whereas Baroness Margaret Thatcher in 1984 survived an
			 assassination attempt by the Irish Republican Army in Brighton, United Kingdom,
			 and declared that “all attempts to destroy democracy by terrorism will
			 fail”;
		Whereas Baroness Margaret Thatcher in 1986 allowed U.S.
			 F-111s to fly from British territory to attack sites in Libya in response to
			 the Berlin discotheque bombing which killed 2 members of the United States
			 Armed Forces;
		Whereas Baroness Margaret Thatcher’s personal relationship
			 with President Ronald Reagan demonstrated once again that the special
			 relationship between the United States and the United Kingdom is a powerful
			 force for good in the world;
		Whereas Baroness Margaret Thatcher stood shoulder to
			 shoulder with United States leaders against the Soviet Union and the threats
			 posed by communism;
		Whereas Baroness Margaret Thatcher defended United Kingdom
			 sovereignty within the European Economic Community; and
		Whereas Baroness Margaret Thatcher dedicated her life to
			 the cause of democracy, freedom, and economic liberty for the United Kingdom
			 and the world: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the legacy
			 of Baroness Margaret Thatcher for her life-long commitment to advancing
			 freedom, liberty, and democracy throughout the world;
			(2)extends its
			 deepest condolences and sympathy to the family of Baroness Margaret Thatcher
			 and the people of the United Kingdom of Great Britain and Northern
			 Ireland;
			(3)recognizes that
			 Baroness Margaret Thatcher, working with President Ronald Reagan, helped bring
			 a peaceful end to the Cold War;
			(4)reiterates its
			 continued support for the close tie and the special relationship between the
			 United States and the United Kingdom; and
			(5)expresses
			 admiration for Baroness Margaret Thatcher and her legacy as an inspirational
			 and transformative leader in the United Kingdom and the world.
			
